DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) An expandable absorbable breast implant comprising a spacer fabric, wherein the spacer fabric comprises a first outer face layer and a second outer face layer opposed to and spaced from the first outer face layer, the first and second opposed and spaced outer face layers formed of sacrificial polymeric fibers and connected by non-sacrificial polymeric fibers extending between the first and second opposed and spaced outer face layers.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 39-42, 44-45, 47-48, 50, 54, 56-57, and 61-63 directed to inventions non-elected without traverse.  Accordingly, claims 39-42, 44-45, 47-48, 50, 54, 56-57, and 61-63 have been cancelled.



Allowable Subject Matter
Claims 1-2, 4, 12, 15, 17, 21, 26, 38, and 70-76 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Mathisen et al (US 2015/0088171 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Mathisen teaches an expandable absorbable breast implant comprising a spacer fabric, wherein the spacer fabric comprises two outer layers comprising sacrificial polymeric fibers connected by non-sacrificial polymeric fibers between the two outer layers.
However, the prior art either individually or in combination with, does not teach or render obvious wherein wherein the spacer fabric comprises a first outer face layer and a second outer face layer opposed to and spaced from the first outer face layer, the first and second opposed and spaced outer face layers formed of sacrificial polymeric fibers and connected by non-sacrificial polymeric fibers extending between the first and second opposed and spaced outer face layers. within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774